 LOS ANGELES CHEMICAL CO.245Los Angeles Chemical Company and MiscellaneousWarehousemen,Drivers&Helpers Local 986,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 21-CA-10730June 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNINGAND JENKINSOn January 22, 1973, Administrative Law JudgeMaurice Alexander issued the attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent and General Counsel filedanswering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and thebriefs and has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge asmodified herein.'For the reasons set forth in the Administrative LawJudge's Decision, we agree that the 33 employees ofthe Respondent who engaged in a work stoppage onMarch 10, 1972, did so in the mistaken belief that theRespondent would not furnish the Union certain in-formation which it required prior to the commence-ment of negotiations. As discussed in the Decision,the Respondent mailed out the requested informationto the Union the day after the request was made andthe Union received the information on March 10, butdid not immediately learn that the information hadarrived before the strike commenced. Accordingly, inagreement with the Administrative Law Judge, and iniThe Respondentand the GeneralCounselhave excepted to certain credi-bilityfindingsmade by the Administrative Law Judge.It is the Board'sestablished policynot to overrule an AdministrativeLaw Judge's resolutionswithrespectto credibilityunless the clear preponderance of all of the relevantevidenceconvincesus that the resolutions are incorrect.Standard Dry WallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C A 3, 1951). We havecarefullyexaminedthe recordand find no basis for reversing his findings.2The Respondent moved toreopen the hearing to enable it to presentcertain evidence which it alleges as defenses to the findings that certainstrikers who allegedly made unconditional offers for reinstatement were notreplaced,as set forth in the AdministrativeLaw Judge'sDecisionWe notethatthe evidencesoughtto be adduced is vaguelydefined and that noshowing hasbeen madethat it isnewly discovered,or evidence which hasbecomeavailableonly sincethe close of the hearing,or whyitwas notpreviouslypresented at the hearing.We, therefore, find that the motion failsto meet therequirementsof Sec. 102.48(d) of the Board's Rules and Regula-tions, Series 8, as amended, and we denythe motion SeeWilliamsPress, Inc,195 NLRB 905the absence of any contention to the contrary, we findthat such strike was a lawful economic strike at itsinception.We also agree that the record supports thefinding that 18 of the strikers reasonably communi-cated to the Respondent their unconditional offers toaccept reinstatement on the afternoon of March 16,1972, and that the Respondent's refusal to honor suchrequests prolonged the strike and converted the eco-nomic walkout into an unfair labor practice strike.It isundisputed that on March 17 all 33 strikersnamed in the complaint made an unconditional re-quest forreinstatement,and at the time of the hearingnone had been reinstated or offered reemployment.Since the Respondent presentedno legitimate orsubstantial business justification for refusing to rein-state 29 of the 33 strikers on March 16 and 17, theAdministrative Law Judge found that the Respondentthereby violated Section 8(a)(3) and (1) of the Act. Weagree with this finding.However, for the reasons set forth below, contraryto the Administrative Law Judge's finding, we alsofind that by its refusal to reinstate Patino, George,and Johansen the Respondent similarly violated theAct. As for Kanehl, while we agree that she was re-placed prior to the date of her unconditional offer toreturn to work, we find that the Administrative LawJudge had inadvertently neglected to order Respon-dent to place her on a preferential hiring list.Patino:The record shows that Mike Patino wasemployed as leadman in the drum department andapplied for reinstatement on March 16, 1972. No onehas been hired in his job classification since the strikebegan. The Administrative Law Judge accepted theRespondent's explanation that prior to the strike Pati-no performed limited work and the department wasoverstaffed, and that as soon as the strike started thedrum department was abolished and Patino's job waseliminated.Finding that Patino's job, therefore, nolonger existed, he concluded that the Respondent act-ed on the basis of legitimate business considerationsand was, therefore, not obligated to reinstate him. Wedo not agree.We find that the Respondent has not sustained itsburden of proof of showing that Patino's job waseliminated.The basis for concluding that Patino's jobwas eliminated was based on the testimony of Compa-ny President Klingensmith who did not of his ownknowledge know that the job had been eliminated.We find significance in the fact that the person mostfamiliar with the facts concerning Patino's job, PlantSuperintendentBlane,was not available to testify.We find, therefore, that thereis insufficient evi-dence to support a finding that the job was eliminatedprior to Patino's unconditional offer to return towork. Furthermore, the record is clear that there is no204 NLRB No. 29 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence showing that Patino's job would have beenterminated if he had not gone out on strike. Klingen-smith, in fact, admitted that Respondent did not in-tend to terminate anyone pursuant to Blane'srecommendation and indeed the record shows the re-organization was based primarily on considerationsresulting from the strike. Accordingly, we find thatPatino was entitled to reinstatement on March 16?George:Employee Claudia George was employedas a posting clerk when the strike started on March 10,1972. On that date, employee King, an accounts paya-ble clerk, was transferred to George's position andwas so employed at the time of the hearing. Georgeapplied for reinstatement on March 17. The recordshows that on and after March 17, the date the strikebecame an unfair labor practice strike, the Respon-dent hired a series of individuals to work as accountspayable clerks. The Administrative Law Judge foundthat King had been transferred into George's job andthat she had therefore been replaced, and the Respon-dent thus had no obligation to reinstate her.In our view the Administrative Law Judge has ap-plied ourLaidlawdoctrine too literally. The Board inits decision inLaidlaw Corporationheld that strikerswho unconditionally apply for reinstatement, as here,when their positions are filled by permanent replace-ments are entitled to full reinstatement upon depar-ture of their replacements or when jobs for which theyare qualified became available, unless they have in themeantime acquired regular and substantially equiva-lent employment or the employer can sustain its bur-den of proof that the failure to offer full reinstatementwas for a legitimate and business reason4The Re-spondent has failed to show why it did not offer toreturn George to King's job for which the record indi-cates George was qualified, or to return King to hisformer job in which case George's former job wouldbe available.We find under either factual situationGeorge was entitled to reinstatement on March 17.Johansen:Edward Johansen was employed as pur-chasing clerk in the labor department at the time hewent on strike. The record shows that on November10, 1971, almost 4 months before the strike, OfficeManager Ottinger had reported to President Klingen-smith that Johansen was not performing well, andrecommended that employeeHernandez,whoworked in the labor department, be promoted toJohansen's job. The parties stipulated that it was onlyafter the strike began, around March 13 or 14, thatHernandez was promoted to Johansen's job. The Ad-ministrative Law Judge found that Hernandez was3Cf.Duncan Foundry and Machine Works, Inc,176 NLRB 263, 264, fn1.° 171 NLRB 1366, enfd 414 F 2d 99 (C.A 7, 1969),cert. denied 397 U S.920 (1970).permanently promoted for business reasons, andwhen Johansen applied for reinstatement on March17, he had been replaced and the Respondent was notobligated to reinstate him.As in the case of George above, Hernandez' jobfrom which he had been promoted was still available,and the Respondent had failed to show why it did notoffer to return Hernandez to his former job, in whichbut for the strike he would still be working, or Johan-sen to Hernandez' former job which was available.Under either factual situation, we find that Johansenwas entitled to reinstatement on March 17.Kanehl:The record shows that Judith Kanehl wasreplaced in her job on March 14 or 15, and that shedid not make an unconditional offer until March 17,thus she was, therefore, not entitled to reinstatement.However, the Administrative Law Judge neglected toorder, as required underLaidlaw,that she be placedon a preferential hiring list and to direct that she beentitled to full reinstatement upon the departure ofher replacement.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent, LosAngeles Chemical Company, South Gate, California,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labororgani-zation by unlawful discrimination in regard to hire ortenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with,restraining,or coercing employeesin the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Offer to the employees named in Appendix Aimmediateand full reinstatement to their former posi-tions or, if those positions no longer exist, to substan-tially equivalent positions, and make them whole forany loss of earnings they may have suffered by reasonof Respondent's discrimination against them, in themanner setforth in the section in the attached Admin-istrativeLaw Judge's Decision entitled "The Reme-dy.—(b) Place employee Judith Kanehl'sname on apreferentialhiring list and offerher full reinstatementupon departure of her replacement or when a job inwhich she is qualified becomes available.(c)Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,all payroll records, social security payment records,5 SeeBrocks Research&Manufacturing,Inc,202 NLRB No 93 LOS ANGELES CHEMICAL CO.247timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due and the right of reinstatement under theterms of this Order.(d) Post at its plant in South Gate, California, co-pies of the attached notice marked "Appendix B." 6Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signedby representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.Edward JohansenMarch 17,1972Benito LaraMarch 17,1972Simon LopezMarch 17,1972PortirioM. LopezMarch 17,1972James MyersMarch 16,1972Pedro RodriguezMarch 16,1972Rafael VenturaMarch 16,1972John WatsonMarch 16,1972Francisco ZendejasMarch 16,1972APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government6 In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United StatesCourt ofAppeals Enforcing an Order of the NationalLaborRelations Board."APPENDIX AEmployeeDate of Entitlementto ReinstatementSharon BryanAugust 9, 1972Diana CerjakMarch 16,1972Wendell DraperMarch 16,1972Enedina EsparzaMarch 17,1972Joan GerlachMay 12, 1972Mary LaneMarch 16,1972Gloria LanterMarch 17,1972Maureen LowmanMarch 16,1972Kenneth SeamansMarch 16,1972Jesus ArreolaMarch 16,1972Mike PatinoMarch 16,1972Santiago CasiasMarch 16,1972Guillermo EspinozaMarch 17,1972Marcelo EstradaMarch 17,1972Robert FreelandMarch 16,1972Jose GraciaMarch 16,1972Manuel GraciaMarch 16,1972Lorenzo GonzalesMarch 17,1972Gilbert GranilloMarch 17,1972Luis HernandezMarch 17,1972Antonio JaimesMarch 17,1972Claudia GeorgeMarch 17,1972Manuel JaramilloMarch 17,1972After a trial at which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice; and we intend tocarry out the order of the Board, and abide by thefollowing:WE WILL NOT unlawfully refuse to offer to rein-state strikers who unconditionally applied for re-instatement at a time when their jobs were stillavailable.WE WILL NOT unlawfully refuse to reinstate re-placed strikers to jobs which became avialablefor them after they unconditionally applied forreinstatement.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed by the National La-bor Relations Act.WE WILL offer to reinstate the employees listedbelow to their former jobs or give them substan-tially equivalent jobs, and pay them for any earn-ingswhich they lost because of the dis-crimination against them, plus 6-percent interest:Sharon BryanDiana CerjakWendell DraperEnedina EsparzaJoan GerlachGloria LanterMaureen LowmanKenneth SeamansJesus ArreolaSantiago CasiasGilbert GranilloLuis HernandezAntonio JaimesManuel JaramilloBenito LaraPorfirioM. LopezSimon LopezJames MyersPedro RodriguezRafael Ventura 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDArturo EspinozaJohn WatsonMarcelo EstradaFrancisco ZendejasRobert FreelandMike PatinoJose GarciaClaudia GeorgeManuel GarciaEdward JohansenLorenzo Gonzales Mary LaneWE WILL place Judith Kanehl's name on a pref-erential hiring list and offer her reinstatementupon the departure of her replacement, or whena job in which she is qualified becomes available.LosANGELESCHEMICALCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5254.DECISIONMAURICE ALEXANDRE, Administrative Law Judge: Thiscase was heardin Los Angeles, California, on August 22, 23,24, 28, and 29, 1972, upon a complaint issued on May 24,1972,' alleging that Respondent had violatedSection 8(a)(3)and (1) of the National Labor Relations Act, as amended,by refusingto reinstatecertain strikers. Respondentassertsthat the refusal was lawful.Upon the entire record,' my observationof the witnesses,and the excellent brief filed by the General Counsel,3Imakethe following:iBased upon charges filed onMarch 6, 17, and 22, 19722The General Counsel's unopposed motionto correctthe transcript of thetestimony is granted RespExh 30 is rejected3Respondent merely filed a letter stating that it"is confident that itsposition is soundly supportedby the recorddeveloped at the hearing and bycontrolling principles of law." Since Respondent unfortunately has not dis-closed either its positionor the principlesof law upon which it relies, thesecan only be surmisedFINDINGS AND CONCLUSIONS 4The Unfair Labor PracticesA. EventsRespondent Corporation is engaged in the manufactureand distribution of industrial, agricultural, and laboratorysupplies inSouth Gate, California. On February 17, 1972,5the Board certified the Union as the bargaining representa-tive of Respondent's office employees and, on March 3, itcertified the Union as the representative of Respondent'sproduction and maintenance employees. Prior to the certifi-cations but subsequent to the elections, i.e., on February 14,the Union had sent Respondent a letter requesting certaininformation which it required prior to the commencementof negotiations.Receivingno reply, UnionBusiness Repre-sentativeMatull sent Respondent a letter on March 7 stat-ing that the Union would take economic action ifRespondent did not respond to its request for informationwithin 48 hours. On March 8, Respondent mailed the infor-mation to the Union, and it was received by the latter onthe morningofMarch 10.UnionBusinessAgent Matull did not immediately learnthat the information had arrived, inasmuch as he went toRespondent's premises at 6 a.m. on March 10, presumablyto supervise the strike by Respondent's employees whichbegan that day. Later in the day and again on March 13 and15, representatives of Respondent and the Union held con-versations during which the subject of the strikers' return towork was discussed. There is a dispute as to whether or notthe 33 strikers named in the complaint made unconditionalapplications for reinstatement on March 10, 13, and 16. Itis undisputed, and I find, that no such application was madeon March 15, but that unconditional applications weremade by the 33 on March 17. It is also agreed, and I find,that none of the 33 strikers was taken back by Respondent,and that none has been offered reinstatement.B. Contentions and Findings1.The General Counsel argues that the sole purpose ofthe strike when called was to obtain the bargaining informa-tion sought. Presumably, Respondent controverts that posi-tion on the theory that another purpose of the strike was tocompel Respondent to reinstate three employees who hadbeen discharged, and hence that the applications for rein-statement made before March 17, discussed below, were4 No issue of commerce is presentedThe complaintalleged and the answeradmits factswhich, I find, establish that theRespondent is an employerengaged in commerce and in operations affecting commerceCf.Brotherhoodof Teamsters & Auto Truck Drivers, Local No 70, IBT (C & T Trucking Co),191 NLRB11, andFresno Macaroni Manufacturing Co., Inc. d/b/a PerfectionMacaroni Company, et at,191NLRB 82, whichappear to overrule subsilencioInIofYuba, Sutter & Colusa CountiesBuilding&Construction TradesCouncil, AFL-CIO, et al. (James NWilson),189 NLRB 450.I further find that MiscellaneousWarehousemen, Drivers & Helpers Local986, hereaftercalled the Union,is a labor organization within the meaningof the Act5All dates referto 1972 unlessotherwise stated LOS ANGELES CHEMICAL CO.249conditional .6 I agree with the General Counsel.Matull testi-fied without contradiction that he decided in the early af-ternoon of March 9 to call a strike for the following day inorder to obtain the requested information, and that he soinformed some employees. Moreover, the Union did notinform Respondent, prior to calling the strike, that it hadother reasons for striking. If it in fact had otherreasons, itsurely would have disclosed them, inasmuch as a strike forobjectives which were unknown to Respondent would havebeen pointless. I therefore credit Matull's testimony, andfind that the Union called the strike solely to compel Re-spondent to furnish the requested information? I furtherfind,in agreementwith the General Counsel, that suchstrike was a lawful economic strike at its inception. I alsofind that the strike became an unfair labor practice strike onMarch 16. As found below, Respondent unlawfully refusedto reinstate certain strikers who unconditionally applied forreinstatementon March 16. By that date, the Union hadalready received the bargaining information sought fromRespondent. Accordingly, the unlawful refusal toreinstatemust have been the reason for continuing the strike aftersuch refusal. I find that such refusal "had the natural effectof tending to prolong the strike" and "converted what hadcommenced as an economic walkout into an unfair laborpractice strike."International Van Lines,177 NLRB 353,355, affirmed by the Supreme Court on other grounds 409U.S. 48 (1972).2.The General Counsel contends that the Union's ver-sion of Matull's March 10 and 13 conversations with Jones,Respondent's labor relations adviser, should be credited,and that Matull's statementsto Jones on each of those twooccasions constituted unconditional offers to return to workmade on behalf of the 33 strikers named in the complaint.Presumably Respondent takes the opposite position.Reader, a union business agent, testified that.Jones in-formed Matull on March 10 that Respondent had sent theinformation, and that Matull told Jones that if all the infor-mation sought had in fact been received everyone could go6 On March 8,Respondent discharged employee Crowley,a member of theUnion's negotiating committee for the office unit. On dates not disclosed bythe record,the Union filed unfair labor practice charges respectingCrowley'sdischarge.Those charges were withdrawn on March 30 and April 10 Em-ployees Sanko and Loflin had been discharged before Crowley, and theUnion had also filed unfair labor practice charges relating to them By letterdated February I, the Regional Director notified counsel for the Union thathe haddismissed the charge relating toLoflin. An appealfrom such dismissalwas filed together with a new charge.By letter dated February 8, the Board'sOffice of Appeals notified counsel for the Union that disposition of theappeal would be deferred pending investigation of the new charge.Thereaf-ter, inMay, the appeal was denied.By letters dated March 9,the RegionalDirector notified counsel for the Union that he had dismissed the chargerelating to Sanko and the new charge relatingto LoflinNoneof thesecharges are involved in this proceeding.Employee Casias testified that he was told by employee Granillo, amember of the Union's negotiating committee, that the strike was calledbecause Respondent had not responded to the Union's request for informa-tionHe then testified,following a leading question,that Granillo stated thatanother reason was that Respondent had discharged"some guy from thefront office." I credit Granillo's testimony to the contrary.In addition, Iaccord no probative value to the testimony of employee Anderson that anunidentified person during an employee meeting on March 9, at which timeno union representative was present,stated that they were going on strikebecause ofCrowley'sdischarge and to obtain a contractback to work.8 Jones testified that he asked Matull what thestrikewas about, that Matull answered that Respondenthad fired two union committeemen and had refused to fur-nish bargaining information, and that there was no discus-sion respecting termination of the strike. It is unnecessaryto resolve the conflict. Even were I to accept Matull's testi-mony as to Matull's statements, I find that they did notconstitute an unequivocal offer to return to work, since theoffer was subject to a condition precedent-whether Matullagreed that Respondent had furnished all the informationrequested.The question whether Matull made an unconditional of-fer on March 13 is more difficult. Matull and Union Busi-nessRepresentativeHarren testified that on that dateMatull told Jones that the information received from Re-spondent was adequate and that the Union would withdrawthe picket line and everybody would return to work; andthat Jones replied that the Union could do as it wished butthat Respondent was not going to take back the office em-ployees and intended to begin replacing the warehouse em-ployees at the end of the week. Jones testified that Matullstated that he would withdraw the picket line if Respondenttook back all the strikers; that Jones asked whether Matullmeant to include the three employees who had been dis-charged; thatMatull answered affirmatively; and thatJones replied that Respondent would not take back thedischargees, had begun to replace some of the office em-ployees, and would probably replace production and main-tenance employees who did not return to work.Although the General Counsel does not claim that theUnion made an unconditional offer on March 15,examina-tion of the testimony respecting the conversation on thatdate may illuminate and help resolve the conflictin testimo-ny relating to March 13. On March 15, representatives ofRespondent and of the Union met with a Federal mediator.Again there is conflicting testimony as to whether the Unionstated that everyone would return to work if Respondentwould reinstate the three discharged employees. At somepoint during the meeting, Jones, Company President Klin-gensmith, Union President Riley, and the mediator went toanother room and met privately. Riley testified that Jonesasked whether the Union insisted on the reinstatement ofthe three dischargees as to whom the Union had filed unfairlabor practice charges, that Riley replied that "we wouldlike to see them go back to work," that Jones refused, andthat Riley then stated, "Well, let's let the NLRB then decideon the charges." Klingensmith and Jones testified that Rileystated that he would see what he could do about settling theproblem by separating the dischargees from the other strik-ers. Following that testimony, the parties stipulated that, ifrecalled as a witness, Riley would give testimony identicalwith a statement contained in his prehearing affidavit, i.e.,that at the private meeting Jones refused to take back thedischargees, and that Riley replied, "O.K. It is notan issue.We will let the Board do with them as it wants."It is clear from the record that reinstatement of the threedischargees was discussed by Riley and Respondent at theprivate meeting; that Respondent refused to reinstate them;that Riley decided to pursue Board process as the Union's8 In viewof this testimony, I do not accept Matull's testimony that heunconditionally offered to return all the strikers back to work 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeans ofobtaining their reinstatement, and toeliminate theissue asbetween the Union and Respondent; and that he soinformed Respondent. The reasonable inference is that re-instatementof the dischargees had theretofore been an issuebetween the Union and Respondent, and had caused thestrike to continue beyond March 13. This is not surprising.Undoubtedly, the Union had a strong desire to obtain rein-statement of at leastone of the dischargees, Crowley, whowas on the Union's negotiating committee. Although rein-statementof the dischargees was not one of the initial rea-sons for the strike,continuationof the strikewas a meansof exerting pressure upon Respondent to obtain the rein-statementswhich, thus far, had not been obtained throughBoard process. However, Respondent's adamant refusal toreinstatethe dischargees and itsstatementsrespecting re-placement of strikers made it apparent that continuation ofthe strike entailed the risk of loss of the strikers' jobsthrough replacement. I am persuaded that Riley according-ly concluded on March 15 that the matter of reinstatementof the dischargees should be pursued solely through Boardprocess, and that the strikers' fobs should be protected byterminating the strike. For these reasons, I am constrainedto credit Jones' version of his conversation with Matull onMarch 13. It follows, and I find, that the Union's offer onthat date was not unconditional and did not give rise to anobligation on the part of Respondent to reinstate any of thestrikers.3.The General Counsel also contends that 18 of thestrikers named in the complaint made unconditional appli-cation for reinstatement on March 16.9Presumably, Re-spondent takes a contrary positionA agree with the Gene-ral Counsel.There is considerable testimony that between 1:30 and2:30 p.m. on March 16, the 18 strikers accompanied byMatull went to Respondent's office building; that each hada slip of paper stating, "I hereby unconditionally apply forreinstatementto my former job";and that employer Draperread one of the slips to Jones. Jones testified that a groupof 10 to 15 people came to the door in the late afternoonMarch 16; that some were holding papers; and that some-one said, "We are here to give you some slips"; that "they"might have started reading slips but that he closed the door.Jones further testified that he then talked privately to Ma-tullwho stated that the strikers wanted to go back to work;that Jones replied that he could not take back the threedischargees, and would so notify the Union by telegram;and that Matull made no comment. Matull testified thatJones replied that he would let the Union know what deci-sion Respondent's board of directors reached. Several strik-ers testified that following his conversation with Jones,Matull told them to report the next morning ready to go towork. The record contains a telegram, dated 4:35 p.m. onMarch 16, from Klingensmith to the Union, stating that the"conditional" offer to return to work by "some" of thestrikerswas rejected, and that the strikers had been re-placed.I find that the 18 strikers made unconditional applicationfor reinstatement on March 16. The record establishes thatthey went to see Jones for the purpose of making suchapplication, and I credit the testimony that Draper read theapplication slip to Jones, since it contained only one shortsentence and could be read quickly. Draper said nothingabout reinstatement of the three discharged employees, andthe application was thus unconditional. T° Such applicationwas in no way affected by the remarks made to Jones in hissubsequent private conversation with Matull, whose versionof the conversation I credit.4.There is no dispute, and I find, that the 33 strikersnamed in the complaint made an unconditional request forreinstatementon March 17, and that none has been reinstat-ed or offered reinstatement.5.The General Counsel contends that the 33 strikers areall entitled to reinstatement. Presumably, Respondent's po-sition isthat they are not so entitled either because theywere permanently replaced or because theirjobs were abol-ished before they requested reinstatement. Each of the 33strikers is discussed immediately below.(a)When the strike began on March 10, Respondentemployed five truckdrivers. Three of these, Freeland, Wat-son, and Zendejas, were among the strikers who requestedreinstatement on March 16. The parties stipulated that Re-spondent hired four truckdrivers on the following dates:JensenMarch 16DudleyMarch 16CummingsApril 10NoeJune 16It is apparent that Cummings and Noe did not constitutetimely replacements. The General Counsel contends thatthe two new hires on March 16 similarly should not beregarded as timely replacements, inasmuch as the recorddoes not show the time of day when they were hired. Sincethe issue of replacement is an affirmative defense made byRespondent, it has the burden of establishing. Having failedto show that the new men were hired before the three strik-ers requested reinstatement on March 16, I find thattheywere entitled to reinstatement on that date.NL.R.B. v.Fleetwood Trailer Co., Inc.,389 U.S. 375 (1967).(b)When the strike began, Respondent employed sixwarehousemen. Three of these, Casias, Jose Garcia, andRodriguez, were among the strikers who requested rein-statement on March 16. The parties stipulated that Respon-dent hired five warehousemen on the following dates:9 The 18 are as follows.TricolloMay 22Sharon BryanRobert FreelandKampMay 25Diana CerjakWendell DraperJose GarciaManuel GarciaBellJune 9Joan GerlachJames MyersMcMillanAugust 14Mary LaneMike PatinoMolnerAugust 26rLmnMPedro RodriuezowaueenaKenneth SeamansgRafael Ventura10Even if it were assumed that Jones shut the door before Draper finishedJesus ArreolaJohn Watsonreading the application, such action would not require a finding that noSantiago CasiasFrancisco Zendejasapplication was made CfThe Barnslder, Inc,195 NLRB 754. LOS ANGELES CHEMICAL CO.251It is clear that none of these was a timely replacement forany of the three applicants.The record also shows that oneLucero began working as a warehouseman on August 9, butdoes not disclose his date of hire.Since the record does notestablish that he was hired before the application for rein-statement by the three strikers,I find that they were entitledto reinstatement on March 16.(c)Employee Granillo was employed as a warehouseleadman at the time he went on strike.Respondent hiredone Lucero as acting leadman on March 16. Granillo ap-plied for reinstatement on March 17.I find that,as an unfairlabor practice striker from and after March 16, Granillo wasentitled to reinstatement when he applied therefor onMarch 17, unless he had been replaced before the strike wasconverted into an unfair labor practice strike.Since Re-spondent has failed to show that Lucero was hired beforethe conversion of the strike,I find that Granillo was entitledto reinstatement on March17.N.L.R.B.v International VanLines,409 U.S. 48 (1972).(d)The record shows that ten of the laborers who wenton strike applied for reinstatement on the following dates:Jesus ArreolaMarch 16Rafael VenturaMarch 16Guillermo EspinozaMarcy 17Marcelo EstradaMarch 17Lorenzo GonzalesMarch 17Antonio JaimesMarch 17Manuel JaramilloMarch 17Benito LaraMarch 17Simon LopezMarch 17The parties stipulated that Respondent hired 13 laborers onthe following dates:Morris Hibbitt3-16Steven Robertson3-16Richard Delgado3-21Leandro Padilla3-23Jorge Hurtado3-28JohnnyAmador3-28Antonio Mendoza3-31Humberto Gonzales4-10Vidal Lopez5-15DanielMurray7-7Moises Martinez8-17RodrigoLopez9-21-71Sergio Padilla2-1Since Respondent has failed to establish that Hibbitt andRobertson were hired before the three laborers applied forreinstatement on March 16,I find that those three are enti-tled to reinstatement on that date.The strikers who applied for reinstatement on March 17became unfair labor practice strikers on March 16. SinceRespondent has failed to show that Hibbitt and Robertsonwere employed before the conversion of the strike on thatdate,I find that the remaining seven laborers were entitledto reinstatement when they applied therefor on March 17.(e)At the time he went on strike,employee Hernandezwas employed as a warehouseman-relief truckdriver. OnMarch 16,Respondent hired one DeHart in that category.On March 17,Hernandez applied for reinstatement.For thereasons noted in paragraph(c), supra,I find that Hernandezwas entitled to reinstatement on March 17.(f)At the time he struck,employee Myers was employedas leadman in the dust department.He applied for reinstate-ment on March 16.No one has been hired in that classifica-tion since the strike began.Myers was entitled toreinstatement on March 16 unless Respondent has estab-lished that his job was eliminated prior to his application.I find that it has not sustained its burden.The record showsthat,in a memorandum dated January 27 and addressed toPresident Klingensmith,Plant Superintendent Blane ques-tioned the need for a leadman in the dust department. Klin-gensmith testified that since the strike began there has beenno leadman,and that the department has been operatingdirectly under the plant superintendent.He further testifiedthat at the time of Blane'smemorandum Respondent didnot intend to discharge anyone to implement Blane's rec-ommendations;that no jobs were eliminated prior to thetime the strike began on March 10;and that decisions re-specting job elimination were made by Blane after discus-sion with Klingensmith.Blane did not testify.I find that the record establishes only that Respondenthas failed to replace Myers, and that it does not establishthatMyers'job was eliminated.Iaccordingly find thatMyers was entitled to reinstatement on March 16.(g)At the time he struck, employee Patino was employedas leadman in the drum department.He applied for rein-statement on March 16.No one has been hired in thatclassification since the strike began.Patino was entitled toreinstatement unless Respondent has established that hisjob was eliminated before his application.Blane'smemo-randum stated that the working leadman in the drum de-partment performed limited work, and that the departmentwas overstaffed.Klingensmith testified without contradic-tion that as soon as the strike began, the drum departmentwas consolidated with another department supervised byemployee Oliva,and that the job of leadman in the drumdepartment was eliminated.There is nothing to show thatthis action was taken as a reprisal because Patino joined thestrike.On the contrary,the evidence indicates that Respon-dent acted on the basis of legitimate business consider-ations.Accordingly,Ifind that Patino's job no longerexisted when he applied for reinstatement,and that Respon-dent was not obligated to reinstate him.(h)At the time he struck,Porfirio Lopez was employedas a mechanic.He applied for reinstatement on March 17.No one has been hired as a mechanic since the strike began.Lopez is entitled to reinstatement on March 17 unless Re-spondent has established that his job was eliminated priorto his application.In his memorandum of January 27, Blanestated that the working foreman in the maintenance depart-ment,presumably the department where Lopez worked, wasdoing a commendable job, but that the department wasoverstaffed and could operate more efficiently and econom-icallywith four instead of six men.The parties stipulatedthat one of the mechanics was terminated on May 12. Klin-gensmith testified that the recommendations in Blane's 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorandum were implemented "after the strike started,"that he believed that jobs in the maintenance departmentwere eliminated since there were only three men (presum-ably in addition to the working foreman) in that departmentat the time of the hearing, but that he did not know whosejobs wereeliminatedor whetherthe eliminatedjobs werethose of strikers.Klingensmith's testimony regarding elimination of me-chanics jobs is far from persuasive. But at best, the recordfails to establish that any jobs were eliminated prior toLopez' application for reinstatement on March 17. I accord-ingly find that his job still existed on March 17 and that hewas entitled to reinstatement on that date.(i)Three striking office employees were replaced prior totheir applicationsfor reinstatement.The dates of their ap-plications and the hire dates of their replacements are asfollows:StrikerDate of ApplicationBryanMarch 17GerlachMarch 16LanterMarch 17ReplacementHire DateBlankenshipMarch 13FeltyMarch 13HillMarch 13I find that the three strikers were not entitled to reinstate-ment when they applied therefor. The record shows, howev-er,thateachofthereplacements thereafter leftRespondent's employ on the following dates:BlankenshipAugust 9FeltyMay 12HillMarch 17There is no evidence that Respondent sought out the threereplaced strikers to offer them reinstatement, or that any ofthem obtained substantially equivalent employment priorto the dates oil which their replacements left Respondent'semploy. I therefore find that Respondent was obligated toreinstate each of the three on those dates."(j)At the time she went on strike, employee Esparza wasemployed as an industrial inventory clerk. Respondenthired one Smalley in that category on March 16. Esparzaapplied for reinstatement on March 17. For the reasonsnoted in paragraph(c), supra,I find that Esparza was enti-tled to reinstatement on March 17.(k)Employee George was employed as a posting clerkwhen she went on strike on March 10. On that date, employ-eeKing, an accounts payable clerk, was transferred to11Laidlaw Corp,171 NLRB 1366, enfd 414 F.2d 99(C.A 7, 1969),cert.denied397 U.S 920 (1970),LittleRock Airmotive, Inc,182 NLRB 666, enfd.in part 455F.2d 163 (C.A. 8, 1972).George's position and was still so employed at the time ofthe hearing. I find that George had been replaced when sheapplied for reinstatement on March 17, and that Respon-dent was not obligated to reinstate her. There is nothing toshow that the transfer of King was made for improper rea-sons.Although the record shows that from and after March17 Respondent hired a series of individuals to work as anaccounts payable clerk, this does not establish that the re-placement of George by King was temporary or that it wasnot motivated by legitimate business considerations.(1)Employee Johansen was employed as purchasingclerk in the lab department at the time he went on strike.On November 10, 1971, Office Manager Ottinger had re-ported to Klingensmith that Johansen was not performingwell, and recommended that employee Hernandez, whoworked in the lab department, be promoted to Johansen'sjob. The parties stipulated that after the strike began Her-nandez was promoted to Johansen's job, and Ottinger testi-fiedwithoutcontradictionthatHernandezbeganperforming his new duties on March 13 or 14. So far as therecord shows, the promotion was permanent and was madefor legitimate business reasons. Johansen applied for rein-statement on March 17. I find that he had been replaced,and that Respondent was not obligated to reinstate him.(m) Employee Seamans was employed as inventory clerkin the lab department at the time he went on strike. Heapplied for reinstatement on March 16. The record showsthat Respondent hired one Standish on that date and thathe began working on March 27. However, the record con-tains conflicting evidence as to exactly what happened inthe laboratory department. Ottinger testified that Standishwas hired to replace Seamans. Documentary evidence indi-cates that Seamans' job was eliminated and that Standishwas a replacement for Hernandez who, as noted, had beenpromoted. It is unnecessary to resolve the conflict, since thesame resultfollows irrespective of which evidence is accept-ed. Assuming that Standish was a replacement for Seamans,the record fails to show that he was hired as a replacementfor Hernandez and that Seamans' job was eliminated, therecord does not show that the elimination occurred beforeSeamans applied for reinstatement, and he would be enti-tled to reinstatement. I find that under either factual situa-tion Seamanswas entitled to reinstatement on March 16.(n) Employee Cerjak was employed as a filing clerk at thetime she went on strike. She applied for reinstatement onMarch 16. On that day, Respondent employed one White-head as a filing clerk. She began working on March 17 andwas still employed in that job at the time of the hearing.Since the record fails to show that Whitehead was hiredbefore the time Cerjak applied for reinstatement, I find thatshe was entitled to reinstatement on March 16.(o)Employee Lowman applied for reinstatement onMarch 16, and was not replaced until March 17. I find thatLowman was entitled to reinstatement on March 16.(p)Employee Kanehl applied for reinstatement onMarch 17. She had been replaced on March 14 or 15. I findthat Kanehl was not entitled to reinstatement.(q) Employer Draper was employed as an industry orderclerk when he went on strike on March 10. Prior to thatdate, i.e., on March 8, Respondent had discharged employ-ee Crowley, who was similarly employed as an industry LOS ANGELES CHEMICAL CO.253order clerk. Respondent hired Thompson as an industryorder clerk on March 14. Draper appliedfor reinstatementon March 17, when one job in the saidclassification wasopen. Respondent hired Ackley in that classification onMay 23. I find that Draper was entitled to reinstatement onMarch 17. Office Manager Ottinger testified that Thomp-son was hired to replace Draper. But, although he admittedthat the jobs held by Draper and Crowley involvedthe sameduties, Ottinger failed to explain why Draper could not havefilled Crowley's job on March 17 except to say that Draperwas more experienced than Crowley. This is hardly an ade-quate explanation.Little Rock Airmotive, Inc. v. N.L. R.B.,supra,455 F.2d at 168, fn. 7.(r)Employee Lane was employedas a billingclerk butprimarily performed numbering functions at the time shewent on strike. She applied for reinstatement on March 16.On February 10, Ottinger had recommended reducing thebilling department by one employee through consolidationof the numbering and filing functions. He testified that suchreduction was effected by eliminating Lane's job. AlthoughOttinger testified that the strike presented an opportunityto carry out the consolidation, he did not disclose whenLane's job was eliminated. 12 Since the record fails to estab-lish that her job was eliminated before her request for rein-statement on March 16, I find that Lane was entitled toreinstatement on that date.(s)The General Counsel contends that none of the indi-viduals hired before the strikers applied forreinstatementshould be regarded as replacements for the strikers becausethe record establishes that they were hired as temporaryreplacements. I disagree. In support of his contention, theGeneral Counsel relies on testimony by Jones and Klingen-smith that as of March 15 Respondent would have beenwilling to reinstate all the strikers, and to discharge all whohad been hired as replacements for any of them, if theUnion had not insisted upon reinstatement of the threedischarged employees. I find that, contrary to the GeneralCounsel's assertion, such testimony does not show that thestrikers' jobs were still open when the strikers applied forreinstatement.With respect to the replacements for officeemployees, Ottinger testified without contradiction thatthey were permanent.(t)The record contains conflicting testimony as towhether Jones, at a meeting with the Union on March 21,offered to place the strikers on a preferential hiring list if theUnion would so request, and as to whether Matull rejectedthe offer. On March 23, Jones sent the Union a letter offer-ing to place the strikers on a preferential hiring list and togive them preference "should openings occur and they areavailable and qualified."Matull could not recall havingseen the letter. Such offers, even if made, did not satisfyRespondent's obligation to take back replaced strikers whowere entitled to reinstatement when vacancies arose. Re-spondent had a duty to seek out such strikers when thevacancies arose.Little Rock Airmotive, Inc. v. N. L. R. B., su-pra,455 F.2d at 168, fn. 8.(u) The record contains evidence indicating that some of12The recorddoesnot show when the strike ended,but suggeststhat it maystillhave beenin existenceon June 29.the strikers named in the complaint engaged in misconductduring the strike. I find, however, that the record is insuffi-cient to support a finding that such strikers lost their rightto reinstatement. There is nothing to show that Respondentrefused to reinstate any striker because of misconduct. Onthe contrary, the evidence shows that Respondent initiallytook the position that it would not reinstate the strikersbecause the Union insisted upon reinstatement of the threedischarged employees. Later, it relied on replacement andjob elimination. In addition, the record shows that Respon-dent condoned similar misconduct of two strikers not hereinvolved by reinstating them. It is thus apparent that Re-spondent did not regard any of the strikers as unemploya-ble.(v) In sum, I find that Respondent did not establish thatit had a legitimate and substantial business justification forrefusing to reinstate the 29 strikers who, as found above,were entitled to reinstatement, and that such refusal violat-ed Section 8(a)(3) and (1) of the Act.N.L.R.B. v. FleetwoodTrailer Co., supra.I further find that Respondent did notviolate those sections by refusing to reinstate Patino,George, Johansen, and Kanehl.CONCLUSIONS OF LAWA. By unlawfully refusing to reinstate the 29 employeesnamed inAppendix A [omitted from publication], as foundherein,Respondent engaged in unfair labor practices withinthe meaningof Section 8(a)(3) and (1) of the Act.B. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.C. Respondent did not violate the Act by any conductnot found herein to constitute an unfair labor practice.THE REMEDYIn order to effectuate the purposes of the Act, I find thatit is necessary, and recommend, that Respondent be or-dered to cease and desist from the unfair labor practicesfound, and from in any like or related manner interferingwith,restraining,or coercing its employees.Affirmatively, I recommend that Respondent be orderedto offer to the employees named in Appendix A [omittedfrom publication] immediate and full reinstatement to thepositions which they held at the time they went on strike or,if those positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges. I further recommend that Respondentmake whole the employees named for any loss of earningssuffered by reason of the discrimination suffered by them,by paying to each a sum of money equal to that which eachwould have earned as wages from the date each was entitledto reinstatement to the date on which Respondent offers 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDreinstatement as aforesaid,less net earnings, if any, duringNLRB 289, andIsis Plumbing & Heating Co.,138 NLRBsuchperiod. Backpay andinterest thereonshall be comput-716.ed in the mannerset forth inF.W. Woolworth Company,90[Recommended Order omitted from publication.]